;~/     ,_ "'\;.

      .AO 245B (Rev. 02/08/2019) Judgment in 8 Criininal Petty'Case (Modified)_                                                                 Page I ofl   5
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Con11nitted On or After November 1, 1987)
                                             v.

                        Eric Anatolio Ortega-Cervantes                                CaseNumber: 3:19-mj-21460

                                                                                      Brian J. White
                                                                                      Defendant's Attorney


       REGISTRATION NO. 83421298.
       THE DEFENDANT:
        IE] pleaded guilty to count( s) 1 of Complaint
                                                   ~~~---"~~~~~~~~~~~~~~~~~~~~~~~~-



        D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                    Nature of Offense                                                              Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

        D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




        D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                       dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       D TIME SERVED                              M__l_5_·___ days
         IEl Assessment: $10 WAIVED IEl Fine: WAIVED
         IE] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, March 28, 2019
                                                                                    Date of Imposition of Sentence
                                                             F~lED                         )
                                                                                    / . //,/
        Received         ,;.
                      -DU_S_M--+--,+--~~--+-~~                MAR 2 8 2019
                                                                                    HONO     LE CAROL    . OSTBY
                                                    CLERK, u.s. DISTRICT COURT      UNITED STATES MAGISTRATE JUDGE
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                  BY                      DEPUTY

        Clerk's Office Copy                                                                                                         3:19-mj-21460
